OVERTON, Justice.
This cause is before us on petition to review Thomas v. Department of Revenue, 458 So.2d 192 (Fla. 3d DCA 1984), in which the Third District Court of Appeal upheld the constitutionality of chapter 83-220, Laws of Florida, and certified the following question as being of great public importance:
Whether Chapter 83-220, Laws of Florida is a valid general law or an invalid special or local one.
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The legislature, by chapter 83-220, enacted sections 125.0167 and 201.031, Florida Statutes (1983),* which permit “each county, as defined by s. 125.011(1),” to levy a discretionary surtax on certain documents for the purpose of assisting low and moderate income families in the purchase and rehabilitation of their homes. The trial court rejected petitioners’ assertion that the statutes are violative of the Florida and federal constitutions. The district court affirmed the trial court’s judgment on the authority of its decision in Metropolitan *1070Dade County v. Golden Nugget Group, 448 So.2d 515 (Fla. 3d DCA 1984). We approve the holding of the district court. See Golden Nugget Group v. Metropolitan Dade County, 464 So.2d 535 (Fla.1985).
It is so ordered.
BOYD, C.J., and ADKINS, ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.

 The Statutory Revision Division of the Joint Legislative Management Committee omitted sections 126.0167 and 201.031 in the official 1983 and 1984 Florida Statutes publications.